         Case 2:21-cv-00551-CMR Document 2 Filed 02/05/21 Page 1 of 22




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JANE DOE,                                         CASE NO. ________

                                Plaintiff,
                   v.

GENESIS HEALTHCARE and 1526
LOMBARD STREET SNF OPERATIONS,
LLC d/b/a POWERBACK
REHABILITATION 1526 LOMBARD
STREET,

                                Defendants.


                                             ORDER

       AND NOW, this ______ day of ________________________, 20___, upon

consideration of the Motion of Plaintiff to Proceed Anonymously, and any Response thereto, it is

hereby ORDERED and DECREED that the Plaintiff’s Motion is GRANTED.

       It is FURTHER ORDERED and DECREED as follows:

       1.     Plaintiff is permitted to file the Complaint so that the caption reflects the

              pseudonym, “Jane Doe”;

       2.     The parties shall file any and all pleadings and other documents with the Court

              using the pseudonym, “Jane Doe,” and/or shall redact any pleadings and other

              documents filed of Plaintiff’s name;

       3.     Plaintiff is permitted to redact Plaintiff’s address from the Complaint, and any

              amendment thereto.
Case 2:21-cv-00551-CMR Document 2 Filed 02/05/21 Page 2 of 22




                                  BY THE COURT:


                                  ____________________________________
                                                                   , J.




                              2
         Case 2:21-cv-00551-CMR Document 2 Filed 02/05/21 Page 3 of 22




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JANE DOE,                                            CASE NO. ________

                                 Plaintiff,
                     v.

 GENESIS HEALTHCARE and 1526
 LOMBARD STREET SNF OPERATIONS,
 LLC d/b/a POWERBACK
 REHABILITATION 1526 LOMBARD
 STREET,

                                 Defendants.


               MOTION OF PLAINTIFF TO PROCEED ANONYMOUSLY

       Plaintiff hereby files the instant Motion to Proceed Anonymously and incorporates by

reference all of the arguments contained in the accompanying Brief and Declaration, as if the

same were more fully set forth herein at length.

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court grant the

instant Motion to Proceed Anonymously; permit Plaintiff to use the pseudonym, “Jane Doe”; and

permit Plaintiff to redact her home address from the Complaint and any amendment thereto.

                                              Respectfully submitted,
                                              THE LAW OFFICES OF ERIC A. SHORE, P.C.

DATED: 02/05/2021                 BY:         /s/ Justin F. Robinette ,Esquire
                                              JUSTIN F. ROBINETTE, ESQUIRE
                                              Two Penn Center
                                              1500 JFK Boulevard, Suite 1240
                                              Philadelphia, PA 19102
                                              Tel: (215) 944-6121
                                              Fax: (215) 944-6124
                                              E-mail: JustinR@ericshore.com

                                              Attorney for Plaintiff
         Case 2:21-cv-00551-CMR Document 2 Filed 02/05/21 Page 4 of 22




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JANE DOE,                                          CASE NO. ________

                                  Plaintiff,
                     v.

 GENESIS HEALTHCARE and 1526
 LOMBARD STREET SNF OPERATIONS,
 LLC d/b/a POWERBACK
 REHABILITATION 1526 LOMBARD
 STREET,

                                  Defendants.


     BRIEF IN SUPPORT OF PLAINTIFF’S MOTION TO PROCEED ANONYMOUSLY

        Plaintiff hereby files the instant Brief in Support of the Plaintiff’s Motion to Proceed

Anonymously, and states as follows:

I.      MATTER BEFORE THE COURT:

        Plaintiff’s Motion to Proceed Anonymously, and Brief in Support Thereof.

II.     QUESTION PRESENTED:

        1.     Whether Plaintiff should be permitted to proceed with a pseudonym and redact
               her home address from the Complaint because Plaintiff has kept her transgender
               status sufficiently confidential to justify anonymity.

               Suggested Answer: YES.

        2.     Whether Plaintiff should be permitted anonymity based on Plaintiff’s allegations
               of discrimination, harassment, and retaliation, on account of gender identity, and
               because Plaintiff has a legitimate fear of future retribution or harm.

               Suggested Answer: YES.

        3.     Whether Plaintiff should be permitted anonymity based on medical privacy and/or
               HIPAA, with respect to her gender dysphoria (“GD”).

               Suggested Answer: YES.
         Case 2:21-cv-00551-CMR Document 2 Filed 02/05/21 Page 5 of 22




III.   STATEMENT OF FACTS:

       Plaintiff files the instant request for anonymity in order to proceed under the pseudonym,

“Jane Doe,” in Plaintiff’s Complaint. Plaintiff identifies in the Complaint as a “transgender

woman,” and with “she,” “her,” “hers” pronouns. See Pltf.’s Compl., para. 1, 15.

       Plaintiff alleges that while she was employed as a Certified Nursing Assistant (“CNA”),

for Genesis HealthCare and PowerBack Rehabilitation and Nursing Center, in Center City,

Philadelphia, Plaintiff was repeatedly misgendered, discriminated against, harassed, and

ultimately terminated on account of her gender identity. See Pltf.’s Compl., e.g., at para. 16.

Plaintiff alleges she receive none of the four (4) corrective opportunities which precede a

termination while a number of cisgender individuals did. See id. at para. 20-21. Plaintiff points

to direct evidence in the form of biased and discriminatory comments from Ms. Sandra

Thomson, Director of Nursing (“DON”), regarding the circumstances of Doe’s termination, in

February 2020. See id. at para. 16.

       Doe alleged in the Complaint that, in February 2020, Ms. Sandra Thompson, Director of

Nursing (“DON”), falsely accused Doe of making a comment about another employee behind

their back. See Pltf.’s Compl., at para. 16. Doe denies making any such comment. At the time,

Doe denied making the comment to Ms. Thompson, and Ms. Thompson stated to Doe, “You

look like someone that would say something like this.” Doe responded, “What does a person

who would say something like that look like?” Ms. Thompson said, “A person like you shouldn’t

be coming into work talking about anyone else’s appearance,” “A person like you should be

coming into work staying below the radar, you are not here to get attention, you are here to do

your work, and go home,” “I don’t care if you’re offended,” and “I don’t care if your feelings are

hurt.” See Pltf.’s Compl., at para. 16.



                                                 3
          Case 2:21-cv-00551-CMR Document 2 Filed 02/05/21 Page 6 of 22




        Plaintiff advances claims of discrimination and retaliation on account of sex/gender

identity in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”) under Bostock v.

Clayton County, Georgia, 140 S.Ct. 1731, 2020 WL 3146686, at *3 (U.S. June 15, 2020).

Plaintiff also advances claims of discrimination account of disability – e.g., gender dysphoria

(“GD”) – under the Americans with Disabilities Act (“ADA”), and the Philadelphia Fair

Practices Ordinance (“PFPO”) which includes a prohibition discrimination on the basis of sex,

sexual orientation, gender identity, and disability.

        Plaintiff indicates in her Declaration attached in support of this Motion that she has kept

her transgender status sufficiently confidential to justify anonymity. Plaintiff indicates she tends

to reveal to the public that she is female and not necessarily that she is transgender. Plaintiff

indicates in the Declaration that she legitimately fears future retaliation and possible violence if

her identity is revealed in this lawsuit beyond an extent to which she is comfortable, and

indicates in the Declaration that she would drop the lawsuit to avoid being outed. See Pltf.’s

Declaration, attached hereto as Exhibit “A,” and redacted of Plaintiff’s name and signature.

        Plaintiff also suffers from gender dysphoria (“GD”) which is a medical condition for

which Doe is entitled to medical privacy. See Pltf.’s Compl., at para. 44(e).

        Due to the specific and articulable evidence and statistics which confirm that violence

against transgender individuals has been on the rise, and due to the instances of misgendering,

discrimination, and harassment Plaintiff faced during her employment with the Defendants,

Plaintiff does fear violence or further retribution against her if her name and address are revealed

in this lawsuit. The facts herein are particularized in the instant case to this specific Plaintiff as

evidenced by her Declaration, and the supporting anecdotal evidence and statistics provided

include local anecdotal evidence and statistics from the City of Philadelphia, as well as national



                                                   4
            Case 2:21-cv-00551-CMR Document 2 Filed 02/05/21 Page 7 of 22




statistics which corroborate Doe’s concerns. For these reasons, and those set forth below,

Plaintiff respectfully requests that this Honorable Court permit Plaintiff to adopt the pseudonym,

“Jane Doe,” in this litigation, and to redact her address from the Complaint, and any amendment

thereto.

IV.        LEGAL ARGUMENT:

           It is well-recognized that a party may proceed under a pseudonym in a lawsuit when there

is a fear of social stigma resulting from disclosure of the party’s sexual orientation or gender

identity. See Doe v. Megless, 654 F.3d 404, 408-09 (3d Cir. 2011); see also Doe v. Borough of

Morrisville, 130 F.R.D. 612, 614 (E.D. Pa. 1990).

           In Doe v. Megless, the Third Circuit Court of Appeals specifically relied on the Eastern

District of Pennsylvania’s decision in Doe v. Borough of Morrisville, supra., for its holding that

cases involving a litigant’s sexual orientation or gender identity were generally appropriate for

pseudonyms. Megless, 654 F.3d at 408-09 (citing Doe v. Borough of Morrisville, 130 F.R.D. at

614)).

           The Third Circuit in Doe v. Megless explained that a balancing test should be used when

deciding whether “a litigant has a reasonable fear of severe harm that outweighs the public’s

interest in open litigation.” Megless, 654 F.3d at 408-09. To proceed under a pseudonym, the

“plaintiff must show ‘both (1) a fear of severe harm, and (2) that the fear of severe harm is

reasonable.’” Megless, 654 F.3d 404, 408 (citing Doe v. Kamehameha Sch./Bernice Pauahi

Bishop Est., 596 F.3d 1036, 1043 (9th Cir. 2010)); see also Doe v. United Servs. Life Ins. Co.,

123 F.R.D. 437, 438 (S.D.N.Y. 1988).

           The Third Circuit in Megless adopted a “non-exhaustive” list of factors from Doe v.

Provident Life and Accident Insurance Company, 176 F.R.D. 464 (E.D. Pa. 1997), with respect



                                                   5
         Case 2:21-cv-00551-CMR Document 2 Filed 02/05/21 Page 8 of 22




to evaluating whether anonymity is warranted, including as follows, with respect to factors that

favor anonymity:

       (1)     The extent the litigant’s identity has been kept confidential;

       (2)     The basis on which disclosure is feared or avoided, and its substantiality;

       (3)     The magnitude of the public interest in maintaining the litigant’s confidentiality;

       (4)     Whether, due to the purely legal issues, there is an atypically weak public interest
               in knowing the litigant’s identity; and

       (5)     Whether the litigant has illegitimate ulterior motives.

Megless, 654 F.3d at 409 (citing Doe v. Provident Life and Acc. Ins. Co., 176 F.R.D. 464, 467

(E.D. Pa. 1997)).

       Furthermore, the following are factors which tend to disfavor anonymity:

       (1)     Whether there is universal public interest in accessing the litigant’s identity;

       (2)     Whether, due to the subject matter, the litigant’s status as a public figure, or
               otherwise, weighs strongly toward knowing [the litigant’s] identity, beyond the
               [general] public interest; and

       (3)     Whether opposing counsel, the public, or the press is illegitimately motivated.

Megless, 654 F.3d at 409 (citing Doe v. Provident Life and Acc. Ins. Co., 176 F.R.D. at 467).

       A.      Plaintiff’s Gender Identity Should Be Kept Confidential in this Lawsuit, And
               Should Not Be Revealed In This Lawsuit As It Would Tend to Out Plaintiff
               As Transgender Beyond the Extent to Which Plaintiff Is Comfortable.

       When deciding whether a litigant can proceed anonymously in a lawsuit, the court should

consider “the extent to which the identity of the litigant has been kept confidential.” Doe v.

Megless, 654 F.3d 404, 409 (3d Cir. 2011).

       Plaintiff also notes that a conditional grant of anonymity was recently permitted in

transgender discrimination cases in this jurisdiction, including Doe v. The Gardens for Memory

Care at Easton, No. 18-4027, ECF Nos. 3-4 (E.D. Pa. 2018), and Doe v. Triangle Doughnuts,


                                                 6
         Case 2:21-cv-00551-CMR Document 2 Filed 02/05/21 Page 9 of 22




LLC, No. 19-5275, ECF No. 23 (E.D. Pa. June 23, 2020). Both are recent cases out of the

Eastern District of Pennsylvania, which involved transgender employees suing for hostile work

environment and wrongful termination, where the Court granted anonymity. See also Doe v.

Parx Casino, No. 18-5289 (E.D. Pa. Jan. 2, 2019) (permitting anonymity for lesbian female with

a “masculine gender expression,” in a hostile work environment and wrongful termination case,

due to fear of retribution even though the plaintiff was openly gay); Doe v. Dallas, 16-cv-787-

JCJ (E.D. Pa. Mar. 10, 2016) (Dkt. 3) (anonymity permitted for transgender litigant alleging

discrimination due to gender dysphoria (‘GD’) under the Affordable Care Act); Doe v.

Romberger, 16-cv-2337-JP (E.D. Pa. June 27, 2016) (Dkt. 8) (anonymity permitted for

transgender litigant challenging barriers to obtaining an accurate birth certificate); Roe v. Tabu

Lounge & Sports Bar, No. 20-3688, Dkt. No. 4 (E.D. Pa. Sept. 10, 2020) (anonymity permitted

for non-binary transgender litigant in hostile work environment and wrongful termination case);

Doe and Roe v. Colonial Intermediate Unit 20, et al., No. 20-1215, Dkt. No. 21 (E.D. Pa. August

25, 2020) (anonymity permitted for both mother and non-binary transgender child in

discrimination, failure-to-accommodate, and retaliation case against educational institutions).

       Furthermore, the Middle District of Pennsylvania issued a decision granting a transgender

litigant anonymity, which is persuasive, and in that opinion, the Hon. Matthew W. Brann found

for the transgender employee that they could pursue their employment discrimination case under

a pseudonym. See Doe v. Pa. Dep’t of Corrections, No. 19-1584, 2019 WL 5683437 *1, *2

(M.D. Pa. Nov. 1, 2019) (Brann, J.). The court held that pseudonyms were generally appropriate

in litigation surrounding transgender issues in particular, noting that “as litigation around

transgender issues has increased, so too have more courts permitted transgender plaintiffs to

proceed pseudonymously.” Id. In Doe v. Department of Corrections, the court permitted a



                                                  7
         Case 2:21-cv-00551-CMR Document 2 Filed 02/05/21 Page 10 of 22




transgender former employee of the Commonwealth of Pennsylvania, to proceed anonymously in

an employment discrimination case in which the employee alleged hostile work environment and

constructive discharge resulting from episodes of misgendering, and anti-transgender

discrimination and harassment. Id.

       Likewise, on January 14, 2020, the Middle District of Pennsylvania permitted a litigant to

proceed anonymously who is a current transgender employee of the Commonwealth of

Pennsylvania. The employee alleges discrimination by the Commonwealth in its employer-

sponsored health plan which allegedly excluded coverage for gender confirmation surgery for

people who are transgender. See Doe v. Commonwealth of Pennsylvania, et al., No. 19-2193,

Dkt No. 5 (M.D. Pa. Jan. 14, 2020) (Rambo, J.). In Doe v. Commonwealth of Pennsylvania, the

Honorable Sylvia H. Rambo specifically relied on Judge Brann’s prior decision in Doe v.

Department of Corrections in order to permit the litigant to proceed anonymously. See id. at p.

3. Judge Rambo reasoned, in Doe v. Commonwealth of Pennsylvania, that anonymity was

justified because the plaintiff in that case “fear[ed] that publicly disclosing his gender identity

places him at risk of being subjected to social stigma and violent attacks,” and that “keeping his

name and address stricken from the pleadings would not impair the public’s interest in following

lawsuits or the opposing parties’ interest in investigating the case.” See id. at pp. 2-3. While

Judge Rambo reasoned that “[t]he public may have an interest in following the state of the law

governing transgender people,” Judge Rambo nevertheless recognized in that case that the public

“has very little interest in finding out the identity of a specific transgender person.” See id. at p.

3. See also Doe v. Univ. of Scranton, Case No. 3:19-cv-01486, ECF No. 24 (M.D. Pa. Mar. 16,

2020) (anonymity permitted for adult LGBT student).

       Plaintiff’s request comports with other courts’ grants of anonymity to transgender



                                                   8
           Case 2:21-cv-00551-CMR Document 2 Filed 02/05/21 Page 11 of 22




litigants in this jurisdiction, as well as the Middle District of Pennsylvania. Consistent with the

cases above, Plaintiff respectfully contends that conditionally granting the instant Motion unless

circumstances arise which otherwise warrant disclosure is appropriate at this time so that

Plaintiff is not outed beyond an extent to which she is comfortable to pursue the instant

litigation.

        Plaintiff’s Declaration, attached to this Motion as Exhibit “A.,” provides specific and

articulable facts which are sufficient to justify keeping the Plaintiff’s gender identity confidential

in the instant lawsuit. Plaintiff alleges in the Declaration attached hereto as Exhibit “A,” as

follows:

        1.     I live and present myself to the public as a female, and not as a transgender person per
               se. I do not tend to publicly identify myself as transgender. My gender identity is
               something I tend to keep confidential.

        2.     As far as I can recall, I have only revealed the fact that I am transgender to my counsel,
               close friends, family, treating physicians, to employers to the extent necessary, in the
               past to the administrative agency regarding my driver’s license, in order to get my
               gender marker changed on my driver’s license, and to the court with respect to my name
               change.

        3.     I revealed I am transgender to administrative agencies to report discriminatory treatment
               due to the fact that I am transgender.

        4.     Although it is possible that there are some people who know that I am transgender, who
               I could be missing, I do not recall at this time telling anyone else that I am, in fact,
               transgender.

See Pltf.’s Decl., at Ex. “A,” para. 1-4. The Plaintiff’s Declaration, attached hereto, has been

redacted of Plaintiff’s name and address.

        Plaintiff’s allegations, contained within her Declaration, are specific and articulable facts

which demonstrate that Plaintiff keeps her transgender status sufficiently confidential to justify

anonymity on this basis, and for this reason, Plaintiff’s Motion should be granted.




                                                  9
         Case 2:21-cv-00551-CMR Document 2 Filed 02/05/21 Page 12 of 22




       B.      Plaintiff Faces a Possible Risk of Stigma, Violence, or Retribution If Plaintiff’s
               Gender Identity Is Disclosed In This Lawsuit Beyond An Extent To Which She Is
               Comfortable.

       As the Third Circuit explained in Doe, the “bases upon which disclosure is feared or

sought to be avoided, and the substantiality of these bases,” weigh in favor of allowing

anonymity. Megless, 654 F.3d at 409.

       In a persuasive decision of the Eastern District of Pennsylvania, Doe v. Parx Casino, No.

18-5289, ECF No. 4 (E.D. Pa. Jan. 2, 2019) (Slomsky, J.), cited above, the Honorable Joel H.

Slomsky recently permitted a lesbian plaintiff “with a masculine gender expression” to proceed

under a pseudonym, in an alleged sexual-orientation discrimination case, although in that case

the plaintiff could not show that she kept her sexual orientation sufficiently confidential because

she admitted to being openly lesbian in her underlying discrimination complaint. See Doe v.

Parx Casino, No. 18-5289, ECF No. 4 (E.D. Pa. Jan. 2, 2019) (Slomsky, J.), at p. 2. Instead, the

plaintiff in Doe v. Parx Casino alleged that she “fears that if she were to proceed under her given

name, she might face violence, intimidation, and retribution based on her sexual orientation.”

See id. Although the defendant-employer in Doe v. Parx Casino did not oppose the request for

anonymity, the defendant-employer did file a response including in the pertinent statement of

facts, inter alia, that the plaintiff alleged she was “openly lesbian” in her complaint. See id. at p.

3. Nevertheless, the court in Doe v. Parx Casino considered the Megless list of factors to be a

“non-exhaustive list,” and therefore “not comprehensive.” See id. at pp. 2-3. Confidentiality, or

the degree to which a litigant has kept a certain matter confidential, is only one factor in the list

of non-exhaustive Megless factors.

       Judge Slomsky ruled in Doe v. Parx Casino that the plaintiff “has shown that she has a

reasonable fear of harm if she were to litigate without a pseudonym” because she “alleges that



                                                  10
         Case 2:21-cv-00551-CMR Document 2 Filed 02/05/21 Page 13 of 22




she has faced pervasive harassment based on her sexual orientation and the fact that she has a

masculine gender expression,” “[s]he alleges discriminatory conduct by co-workers that range

from insults and name-calling to aggression, intimidation, and threats of physical violence,” and

“[a]s a result, she fears that proceeding anonymously will result in further threats, violence, and

retribution.” See id. at p. 3. This analysis was conducted independently of the question of

confidentiality, which the plaintiff in Doe v. Parx Casino could not satisfy because she admitted

she was being discriminated against because she was openly lesbian.

       Furthermore, in a second recent, persuasive decision, Doe v. The Gardens for Memory

Care at Easton, the Honorable Wendy Beetlestone of the Eastern District of Pennsylvania

permitted a transgender employee to use a pseudonym in a wrongful termination and hostile

work environment case based, in part, on evidence not of physical violence, but simply based on

the fact that the “[p]laintiff sets forth a litany of comments and actions at work which she alleges

were directed at her transgender status and which support the workplace discrimination claims

she makes.” See Doe v. The Gardens for Memory Care at Easton, Case No. 18-4027 (E.D. Pa.

Sept. 21, 2018) (Beetlestone, J.), at p. 2, para. 5. In Doe v. The Gardens for Memory Care at

Easton, the court ruled that, in addition to the weight of statistical and anecdotal evidence of anti-

transgender violence and discrimination which the plaintiff had set forth in that case, the

workplace harassment actually faced by the plaintiff in that case also factored into the court’s

decision to grant anonymity. Id.; see also Doe v. Univ. of Scranton, Case No. 3:19-cv-01486,

ECF No. 24, p. 5 (M.D. Pa. Mar. 16, 2020) (“In addition to the record containing no indication

that the plaintiff’s allegations are unfounded, the court is well-aware of the threat of violence that

the LGBTQ community can face. As such, we find plaintiff’s reasons compelling for allowing

him to proceed anonymously”).



                                                 11
           Case 2:21-cv-00551-CMR Document 2 Filed 02/05/21 Page 14 of 22




          Like the transgender employee in Doe v. The Gardens for Memory Care at Easton,

Plaintiff in the instant case points to evidence of discrimination, harassment, and retaliation faced

in her workplace to support her request for anonymity in the instant case. Plaintiff identifies that

the conduct occurring in her workplace here amounted to discrimination based on sex against her

in light of Bostock v. Clayton Cnty., Ga., Consolidated Case Nos. 17-1618, --- S. Ct. ---, 2020

WL 3146686 (U.S. June 15, 2020).

          Plaintiff also points to additional anecdotal evidence and statistics to buttress this request

for anonymity, as did the plaintiff in Doe v. The Gardens for Memory Care at Easton.

          More specifically, a Philadelphia transgender woman of color, Mia Green, was murdered

on September 28, 2020, in the City of Philadelphia. 1 She was murdered during the daytime in

the City of Philadelphia.2 It was also made public in June 2020 that a Philadelphia transgender

woman, Dominique Rem’mie Fells, was killed in Philadelphia. 3 In July 2020, it was also

reported that a Philadelphia transgender woman was shot near a motel in Philadelphia, and was

reported in stable condition.4 On May 19, 2019, it was made public that a transgender woman

and Philadelphia LGBTQ+ advocate, Michelle “Tamika” Washington, was shot and killed in




1
 https://www.out.com/transgender/2020/10/01/mia-green-29th-known-trans-person-killed-2020 (Last Accessed Oct.
12, 2020).
2
    Id.

3
 See https://www.fox29.com/news/police-investigating-murder-of-transgender-woman-dominique-remmie-fells;
https://www.phillyvoice.com/dominique-remmie-fells-philly-suspect-akhenaton-jones-transgender-woman-
homicide-schuylkill/ (Last Accessed July 29, 2020).
4
 See https://www.fox29.com/news/police-transgender-woman-shot-at-motel-in-northeast-philadelphia (Last
Accessed July 29, 2020).


                                                     12
          Case 2:21-cv-00551-CMR Document 2 Filed 02/05/21 Page 15 of 22




Philadelphia.5 On September 5, 2018, it was made public that a transgender woman, Shantee

Tucker, was shot and killed in Philadelphia.6

         Statistics confirm that transgender individuals are more likely to suffer violence because

of their gender identity.7 It has been reported that 2018 was the deadliest year for transgender

individuals.8 Before then, the year 2017 was also on record then as the deadliest year for

transgender individuals.9 2016 was also reported at the time as the deadliest year for transgender

individuals.10 It is being reported that 2020 may see more reported deaths than the previous

year.11 Violence, including fatal violence, against LGBTQ+ people, is on the rise currently.12


5
 See https://www.inquirer.com/news/tamika-michelle-washington-transgender-woman-of-color-advocate-killed-
north-philadelphia-20190521.html (Last Accessed July 29, 2020).

6
  See Shaw, Julie, “Philly cops seek killer of trans woman, say motive behind shooting unclear,” Philly.com (Sept. 5,
2018) [http://www2.philly.com/philly/news/crime/shantee-tucker-philadelphia-shooting-trans-woman-old-york-
road-hunting-park-20180905.html] (Last Accessed September 18, 2018).

7
  See McBride, Sarah, “HRC & Trans People of Color Coalition Release Report on Violence Against the
Transgender Community,” Human Rights Campaign (November 17, 2017; Updated January 2018)
[https://www.hrc.org/blog/hrc-trans-people-of-color-coalition-release-report-on-violence-against-the] (Last
Accessed September 18, 2018).

8
 See https://www.usatoday.com/story/news/2018/09/26/2018-deadliest-year-transgender-deaths-
violence/1378001002/; https://www.cnn.com/2019/01/16/health/transgender-deaths-2018/index.html (Last Accessed
July 29, 2020).

9
  See Human Rights Campaign, “Violence Against the Transgender Community in 2017,”
[https://www.hrc.org/resources/violence-against-the-transgender-community-in-2017] (Last Accessed September
18, 2018).
10
  See Thomson Reuters Foundation, “2016 was Reportedly the Deadliest Year Ever for Transgender People,”
Huffington Post (November 11, 2016) [http://www.huffingtonpost.com/entry/transgender-people-
2016_us_5824f1c3e4b034e38990c47c] (Last Accessed September 18, 2018).

11
  See https://www.cbsnews.com/news/transgender-killed-in-2020-merci-mack-18-total/ (Last Accessed July 29,
2020).

12
  See Marzullo and Libman, Human Rights Campaign, “Research Overview: Hate Crimes and Violence Against
LGBTQ People” (2009), at page 2 [www.hrc.org/resources/hate-crimes-and-violence-against-lgbt-people] (Last
Accessed September 18, 2018); Haeyoun Park and Iaryna Mykhyalyshyn, “LGBT People Are More Likely To Be
Targets of Hate Crimes Than Any Other Minority Group,” The New York Times (June 16, 2016)
[https://www.nytimes.com/interactive/2016/06/16/us/hate-crimes-against-lgbt.html?_r=0] (Last Accessed September
18, 2018); Green, Emma, “The Extraordinarily Common Violence Against LGBT People in America: The Attack
on a Gay Club in Orlando on Sunday Is Not An Isolated Crime,” The Atlantic (June 12, 2016)

                                                         13
          Case 2:21-cv-00551-CMR Document 2 Filed 02/05/21 Page 16 of 22




Homicides of LGBTQ+ people have been on the rise since 2007. 13 There has also been a rise in

hate speech, and hate crimes, in the Philadelphia and surrounding metropolitan and suburban

areas, in the last few years.14

        As recently as November 2019, the FBI released a study reporting that 1 in 5 hate crimes

were motivated by anti-LGBT bias.15 Hate crimes and violence have increased substantially in

recent years. The 2019 FBI study is located at the following link: https://ucr.fbi.gov/hate-

crime/2019/topic-pages/incidents-and-offenses.pdf. For what it is worth, the definition of a hate

crime in Pennsylvania does not expressly include sexual orientation or gender identity – only

ethnicity – so this data may even be underreported.




[www.theatlantic.com/politics/archive/2016/06/the-extraordinarily-common-violence-against-lgbt-people-in-
america/486722/] (Last Accessed September 18, 2018); J. Ravitz, “Before Orlando: The (former) deadliest LGBT
attack in U.S. history (June 16, 2016) [www.cnn.com/2016/06/16/health/1973-new-orleans-gay-bar-arson-
attack/index.html] (Last Accessed September 18, 2018); Kacala, Alexander, “There Have Already Been More Anti-
LGBT Hate Crimes This Year Than All of 2016”, available at [www.unicornbooty.com/anti-lgbt-hate-crimes/] (Last
Accessed September 18, 2018); Prakash, Nidhi, “This Report Says More LGBT People Were Killed So Far in 2017
Than in All of 2016,” Buzzfeed News (August 10, 2017), available at [www.buzzfeed.com/nidhiprakash/lgbt-deaths-
mid-2017?utm_term=.ls000lgVL#.nuMBBORP7] (Last Accessed September 18, 2018); Wile, Rob, “It’s Still
Dangerous To Be Gay In America. Here Are The Statistics That Prove It,” Splinter (June 12, 2016),
[www.splinternews.com/it-s-still-dangerous-to-be-gay-in-america-here-are-the-1793857468] (Last Accessed
September 18, 2018); “Hate Crimes Rise in 9 Major US Cities in 2017, Preliminary Data Show,” Voice of America
News (January 6, 2018), available at [https://www.voanews.com/a/hate-crimes-rise-in-nine-major-us-cities-2017-
preliminary-police-data/4195018.html] (describing violence against LGBT community) (Last Accessed September
18, 2018).
13
  Wile, Rob, “It’s Still Dangerous To Be Gay In America. Here Are The Statistics That Prove It,” Splinter (June
12, 2016), [www.splinternews.com/it-s-still-dangerous-to-be-gay-in-america-here-are-the-1793857468] (Last
Accessed September 18, 2018).
14
  Boren, Michael, “Since Trump, More Slurs, Signs and Discrimination in Philly,” Philly.com (August 22, 2017),
available at [www.philly.com/philly/news/crime/since-trump-more-slurs-signs-and-discrimination-in-philly-
20170822.html?mobi=true] (describing the “LGBT community” among the “most common targets”) (Last Accessed
September 18, 2017).
15
  See Fitzsimons, Tim, “Nearly 1 in 5 hate crimes motivated by anti-LGBTQ bias, study finds,” NBC News,
https://www.nbcnews.com/feature/nbc-out/nearly-1-5-hate-crimes-motivated-anti-lgbtq-bias-fbi-n1080891 (Last
Accessed Jan. 5, 2021).

                                                       14
         Case 2:21-cv-00551-CMR Document 2 Filed 02/05/21 Page 17 of 22




        It has been reported that there has been a marked increase in hate crimes, with 2020

presenting the highest hate-crime rate in the United States in more than a decade. 16

        Out of an abundance of caution, Plaintiff wishes to point out that Plaintiff does, in point

of fact, face an increased chance today of being subject to violence if Plaintiff is outed as

transgender in this lawsuit beyond an extent to which she is comfortable.

        Plaintiff has alleged a legitimate fear of violence, with particularity, which is sufficient to

justify anonymity in this case. Plaintiff respectfully requests that this Honorable Court permit

her to adopt a pseudonym in this lawsuit, and to redact her home address from the Complaint.

        C.      The Public Interest In Maintaining The Confidentiality of Plaintiff’s Identity.

        According to Megless, when deciding the issue of anonymity, a court should also

consider “the magnitude of the public interest in maintaining the confidentiality of the litigant’s

identity . . . .” Megless, 654 F.3d at 409. Conversely, if “there is an atypically weak public

interest in knowing the litigant’s identit[y],” then this weighs in favor of permitting anonymity.

Id. Generally speaking, as above, individuals who are transgender are recognized as having a

strong interest in confidentiality. See, e.g., Doe v. Pa. Dep’t of Corrections, No. 19-1584, 2019

WL 5683437 at *2 (M.D. Pa. Nov. 1, 2019); Doe v. Univ. of Scranton, Case No. 3:19-cv-01486,

ECF No. 24, p. 6 (M.D. Pa. Mar. 16, 2020) (“Without the protection of anonymity, future such

plaintiffs would likely decline to participate in the lawsuit, and the public’s interest in ensuring

that those responsible for sexual orientation discrimination are held responsible could remain

suppressed.”); Powell v. Schriver, 175 F.3d 107, 111 (2d Cir. 1999) (“[t]he Constitution does




16
  “US hate crime highest in more than a decade – FBI,” BBC News, https://www.bbc.com/news/world-us-canada-
54968498 (Nov. 17, 2020).


                                                    15
         Case 2:21-cv-00551-CMR Document 2 Filed 02/05/21 Page 18 of 22




indeed protect the right to maintain confidentiality of one’s [transgender status]”); Doe v. Delie,

257 F.3d 309, 315-16 (3d Cir. 2001) (transgender inmate entitled to medical privacy).

        Consideration of the public interest here also leans toward confidentiality, and in favor of

Plaintiff. In the instant case, as the Plaintiff is not a public figure, there is not a particularly

strong interest in revealing her identity. See Doe v. Provident Life and Acc. Ins. Co., 176 F.R.D.

464, 468 (E.D. Pa. 1997). Furthermore, the public interest will best be served by ensuring

Plaintiff can proceed anonymously so that Plaintiff is not outed beyond an extent to which she is

comfortable, and others will be encouraged to participate in civil rights litigation without similar

fears. Plaintiff represents in her Declaration that she might drop the lawsuit to avoid disclosure,

and justice would not be served in such a case. See Pltf.’s Decl., at Ex. “A,” para. 5. (Plaintiff

stated, “I fear there would be violence against me if my name and address are disclosed in this

lawsuit and I would drop the lawsuit to avoid being outed here beyond an extent to which I am

comfortable”).

        D.       Plaintiff Seeks To Keep Only A Limited Amount of Information Confidential.

        Plaintiff only seeks to keep a limited amount of information private. It is especially appropriate

to permit anonymity where a court can otherwise “keep the proceedings open to the public while still

maintaining the confidentiality of plaintiff’s identity.” See Doe v. Provident Life and Acc. Ins. Co.,

176 F.R.D. 464, 468 (E.D. Pa. 1997). In the instant case, Plaintiff is agreeable to conducting

depositions and trial with her name being used. Plaintiff is also not requesting that this case be sealed.

The public will know everything about this case from court submissions, except the Plaintiff’s name

and address. Plaintiff therefore respectfully requests that she be permitted to keep her name and

address private in court filings. The public can know about the facts and development of this case from




                                                    16
         Case 2:21-cv-00551-CMR Document 2 Filed 02/05/21 Page 19 of 22




the docket activity but, as in Doe v. Commonwealth of Pennsylvania, supra., there is very little interest

in knowing a particular transgender litigant’s identity like the Plaintiff here.

       E.      Plaintiff Also Requests to Keep Her Identity Confidential Pursuant to
               Plaintiff’s Right of Medical Privacy, or HIPAA Rights, Which it is Necessary
               to Balance in Order to Permit Plaintiff to Pursue Her Gender Dysphoria
               (“GD”), or Disability-Based Discrimination, Harassment, and Retaliation
               Claims.

       Plaintiff further seeks to keep her identity private because of Plaintiff’s interest in

medical privacy. Plaintiff’s identity should not be disclosed to the public under these facts. See

45 CFR Part 160, Subparts A and E of Part 164; 45 C.F.R. 160.103 (the Health Insurance

Portability and Accountability Act, or HIPAA). A similar medical privacy argument was raised

by a transgender plaintiff in a recent employment discrimination case, out of the Eastern District

of Pennsylvania, in Doe v. The Hospital of the University of Pennsylvania, Case No. 19-2881

(E.D. Pa. 2019) (Dkt. 11). The Court granted the anonymity request in that case. See Doe v.

The Hospital of the University of Pennsylvania, Case No. 19-2881 (E.D. Pa. Dec. 9, 2019) (Dkt.

27). Plaintiff in the instant action is advancing a similar medical privacy argument. It is well-

recognized that the potential social stigma associated with certain mental health conditions can

also independently justify anonymity. See Doe v. United Behavioral Health, No. 10-5192, 2010

WL 5173206 (E.D. Pa. Dec. 10, 2010); Doe v. Provident Life and Accident Insurance Company,

176 F.R.D. 464 (E.D. Pa. 1997); and Doe v. Hartford Life & Accident Insurance Company, 237

F.R.D. 545 (D.N.J. 2006).

       Plaintiff’s medical diagnosis and the fact that her gender dysphoria was not

accommodated is a relevant legal issue in this case. Plaintiff has a strong interest in not having

her identity revealed in this lawsuit, thereby associating Plaintiff with the potential stigma of




                                                  17
        Case 2:21-cv-00551-CMR Document 2 Filed 02/05/21 Page 20 of 22




having a health condition such as gender dysphoria. This is an additional reason to grant

anonymity in the instant case.

V.     CONCLUSION:

       For all of the foregoing reasons, Plaintiff respectfully requests that this Honorable Court

grant the instant Motion to Proceed Anonymously; permit Plaintiff to use the pseudonym, “Jane

Doe”; and permit Plaintiff to redact her address from the Complaint.

                                          Respectfully submitted,
                                          THE LAW OFFICES OF ERIC A. SHORE, P.C.

DATED: 02/05/2021                 BY:     /s/ Justin F. Robinette ,Esquire
                                          JUSTIN F. ROBINETTE, ESQUIRE
                                          Two Penn Center
                                          1500 JFK Boulevard, Suite 1240
                                          Philadelphia, PA 19102
                                          Tel: (215) 944-6121
                                          Fax: (215) 944-6124
                                          E-mail: JustinR@ericshore.com

                                          Attorney for Plaintiff




                                                18
         Case 2:21-cv-00551-CMR Document 2 Filed 02/05/21 Page 21 of 22




                         CERTIFICATE OF NON-CONCURRENCE

        Undersigned counsel sought concurrence in the instant Motion to Proceed Anonymously

from Counsel for Defendant, Genesis HealthCare. Counsel for Defendant, Genesis HealthCare,

did not consent to the relief requested herein.

                                            Respectfully submitted,
                                            THE LAW OFFICES OF ERIC A. SHORE, P.C.

DATED: 02/05/2021                  BY:      /s/ Justin F. Robinette ,Esquire
                                            JUSTIN F. ROBINETTE, ESQUIRE
                                            Two Penn Center
                                            1500 JFK Boulevard, Suite 1240
                                            Philadelphia, PA 19102
                                            Tel: (215) 944-6121
                                            Fax: (215) 944-6124
                                            E-mail: JustinR@ericshore.com

                                            Attorney for Plaintiff
         Case 2:21-cv-00551-CMR Document 2 Filed 02/05/21 Page 22 of 22




                                 CERTIFICATE OF SERVICE

        I, Justin F. Robinette, Esquire, Attorney for Plaintiff, do hereby certify that on this 5th day

of FEBRUARY, 2021, Plaintiff’s Motion of Plaintiff to Proceed Anonymously, together with the

Brief in Support thereof, and any accompanying documents, were filed using the Court’s electronic

filing system, and sent via the method set forth below, on the date set forth below or as soon

thereafter as service can be effectuated:

                                         VIA E-MAIL ONLY

                                       Karen P. Gaster,
                      Deputy General Counsel, Employment and Litigation,
                             Genesis Administrative Services LLC,
                                     101 East State Street,
                                 Kennett Square, PA 19348,
                                karen.gaster@genesishcc.com;

                                    VIA FIRST CLASS MAIL

  1526 Lombard Street SNF Operations, LLC d/b/a PowerBack Rehabilitation 1526 Lombard
                                        Street,
                                 1526 Lombard Street,
                                Philadelphia, PA 19146

                                            Respectfully submitted,


                                            THE LAW OFFICES OF ERIC A. SHORE, P.C.

DATED: 02/05/2021                  BY:      /s/ Justin F. Robinette ,Esquire
                                            JUSTIN F. ROBINETTE, ESQUIRE
                                            Two Penn Center
                                            1500 JFK Boulevard, Suite 1240
                                            Philadelphia, PA 19102
                                            Tel: (215) 944-6121
                                            Fax: (215) 944-6124
                                            E-mail: JustinR@ericshore.com

                                            Attorney for Plaintiff
